



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Tanasescu,









2011 BCCA 47




Date: 20110202

Docket: CA038435

Between:

Regina

Respondent

And

Alex Dinu
Tanasescu

Appellant




Before:



The Honourable Madam Justice Newbury





The Honourable Madam Justice Kirkpatrick





The Honourable Madam Justice Garson




On appeal from: Supreme
Court of British Columbia, April 8, 2010
(
R. v. Tanasescu
, Kelowna Registry 70449)

Oral Reasons for Judgment




Counsel for the Appellant:



J.L. Godwin





Counsel for the (Crown) Respondent:



M.J. Brundrett





Place and Date of Hearing:



Vancouver, British
  Columbia

February 2, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

February 2, 2011








[1]

NEWBURY J.A.
: This is a sentence appeal brought by Mr. Tanasescu
from one aspect of the sentence he received after pleading guilty to one count
of breaking and entering and committing theft. He was sentenced to custody of
two years less a day, and less a two-for-one credit for 297 days he had spent
in custody, resulting in a formal sentence of 135 days, plus two years
probation and a restitution order in favour of the insurer of the victim of his
crime, in the amount of $9,000. The order was not a free-standing restitution
order, but was a condition of his probation.

[2]

The appellant stole a 55-inch television set, a laptop, and a computer
monitor from Star Watch Audio Video in Kelowna in June of 2009. He made no
attempt to cover his face from the eye of a surveillance monitor, and was soon
identified by a police officer viewing the surveillance tapes. In addition to
stealing these items, the appellant damaged a projector screen and a ceiling at
the store, which had to be fixed at some considerable inconvenience to the store
owners. At the time he was arrested, the television was gone, but the laptop
and computer monitor were recovered. The insurer of Star Watch Audio Video paid
the insured the sum of $9,925 for the lost and damaged property.

[3]

Mr. Tanasescu was 27 years old at the time of sentencing and had a
lengthy criminal record which began in 1996, one year after he and his family
immigrated to Canada. His record includes 15 property-related offences, four
assaults, four weapons-related offences, eight breaches of court orders and one
drug offence. There was virtually no evidence before the sentencing judge as to
his employment history, but the Court was told the appellant (who earned his
personal training certificate while in prison) hopes to work as a full-time
personal trainer upon his release, and that he also had a standing job offer
from his father to work in his renovation business at $12 per hour. The
sentencing judge said it was likely this work offer had been available for a
long time and expressed some doubt as to whether this was an actual
rehabilitative plan. However, she noted that Mr. Tanasescus recent
efforts to acquire some education and skills while in custody bode well for the
future. She then continued:

... there are just too many break
and enters here there is too long a criminal record. Mr. Tanasescu was on
probation at the time [of the offence]. He has been on probation before when he
has committed offences. This just cannot continue. Therefore, I do not see a
basis for granting anything less than the Crown has requested. [At para. 10.]

[4]

She imposed the custodial sentence, before credit, of two years less a
day and two years probation, and then stated:

With respect to restitution, I
feel that at this time Mr. T anasescu has to have a focus. It is ordered that
he pay restitution to Canadian Northern Shield Insurance in the amount of
$9,000. A Schedule 4 restitution plan will be set up once he seeks employment,
with the approval of his probation supervisor, and a payment schedule
established with the assistance of his probation supervisor. [At para. 14.]

[5]

On the appeal, Ms. Godwin on behalf of Mr. Tanasescu has submitted that
the sentencing judge erred in making the restitution order without a
determination of whether the order was fair in light of the other penalties,
including the length of the custodial sentence, and whether it realistically
could be fulfilled. Further, it is said that in imposing the restitution order
to give Mr. Tanasescu a focus, the sentencing judge imposed the order for an
improper purpose and contrary to the case-law.

[6]

We were referred to the leading decision of the Supreme Court of Canada
on restitution orders,
R. v. Zelensky
[1978] 2 S.C.R. 940, 41 C.C.C.
(2d) 97 and this courts decision in
R. v. Yates
2002 BCCA 583, 169
C.C.C. (3d) 506. As well, counsel referred us to the decision of the Manitoba
Court of Appeal in
R. v. Siemens
(1999) 136 C.C.C. (3d) 353
and two decisions of the Ontario Court of Appeal ,
R. v. Biegus
(1999)
141 C.C.C. (3d) 245 and
R. v. Chambers
2007 ONCA 237.

[7]

In my view, giving this offender a "focus" falls within the
principle of promoting responsibility and recognizing the consequences of one's
offence. The sentencing judge in this case did consider, to the extent
possible, the appellants ability to pay, as is evidenced by her direction that
a restitution plan was to be set up and a payment schedule established with the
assistance of the appellants probation supervisor. As for the amount of
compensation, I agree with the Crown that the sum of $9,000 was not paltry, but
nor was it unattainable or beyond the means of a 27 year old employable male,
especially in light of the two years in which he will have to satisfy it. Nor
am I persuaded that the compensation order, when considered as part of the
total sentence, is unfit or results in excessive punishment. (See
R. v.
Hoyt
(1992) 77 C.C.C. (3d) 289 (B.C.C.A.) at para. 39.) As Mr. Brundrett
for the Crown said, this order is a 'tough' order, but such an order seems to
be what the sentencing judge felt was needed. Mr. Tanasescu did not provide us
or the sentencing judge with any evidence that would show that it is totally
unrealistic.

[8]

In my view, given Mr. Tanasescus very poor track record with
respect to offending, it seems that imprisonment has had little if any effect
on him. I agree with the court below that he does require a different focus
in serving his sentence. If it does prove in fact to be unrealistic, it will be
open to Mr. Tanasescu or his probation officer to seek a review.

[9]

In short, although Ms. Godwin has said everything that could be said on
her clients behalf, I am not persuaded that any error has been shown. I would
therefore grant leave to appeal, but dismiss the appeal.

[10]

KIRKPATRICK J.A.
: I agree.

[11]

GARSON J.A.
: I agree.

[12]

NEWBURY J.A.
: The appeal is dismissed.

The Honourable Madam Justice Newbury


